SrovNOBD, -J.
I concur in the decree, although I dissent entirety from the views expressed by Mr. Justice Cole, and concurred in by the Chief Justice.
I think it quite clear that section 119 of the amended charter of New Orleans (Acts 1856, p. 164,) contemplated no assessment for paving and banquetting, against the city as owner of public places. The language of the section covers only such property as is susceptible of private ownership. In one sense, the city owns the streets. Is it possible thus that the Act of 1856, in declaring that the cost of a banquette shall be borne proportionally by the owner or owners of real property fronting on said banquette, meant that the city, as owner of the street fronting on the banquette, should pay half the cost. I do not suppose such an interpretation was ever thought of. But it seems to me to be the necessary sequence of the doctrine that the city is bound to pay for half the shellroad in Claiborne street, because it owns the whole street, and the middle portion of the street is now used as a green, or promenade for foot passengers only, and not for carriages.
The green or middle portion of Claiborne street, in my opinion, is just as much a “ public thing ” and just as exempt from assessment under the city charter, as the two road-ways along the same street. O. C. 445.
But I can concur in the decree, because that question is not necessarily before us. The city gave the plaintiff certain bills against proprietors for his work; it therefore warranted their existence as valid claims; the contractor sued upon them and to the extent of one-half they were declared, by judgments which are unappealable, to be invalid. However erroneous I might-find those judgments, if they were before me for revision, I think, under the decisions, the city is liable upon its implied warranty. Tournier v. Municipality No. 1, 5 An. 298. Cronan v. Municipality No. 1, 5 An. 537.